i? 5S3-HHD ARES YHA

RETAIL INSTALLMENT SALE CONTRACT - SIMPLE FINANCE CHARGE
(WITH ARBITRATION PROVISION)

Dealer Numbe

—— Contract Numb

 

| Buyer Name and Address
(Including County and Zip Code)

ZACHAIR LTD.

10399 PISCATAWAY RD

CLINTON, MD 20735-4426
County: PRINCE GEORGES

 

 

You, the Buyer (and Co-Buyer, if any), may buy the vehicle below for cash or on credit.
greements in this contract. You agree to pay the Seller -
e Charge in U.S. funds according to the payment schedule

on credit under the a
Financed and Finane

Co-Buyer Name and Addrass
(Including County and Zip Code)
NABIL J ASTERBADI

10399 PISCATAWAY AD
CLINTON, MD 20735-4426

~~~ FEORGES

Seller-Crediter (Name and Address)

EURO MOTORCARS INC,
7020 ARLINGTON ROAD
BETHESDA. MD 20814
301/986 8300

 

 

 

Truth-In-Lending Disclosures below are part of this contract.

By signing this contract, you choose to buy the vehicle
Creditor (sometimes “we” or “us” in this contract) the Amount
below. We will figure your finance charge on a daily basis. The

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make
New/Used Year and Medel Vehicle Identification Number Primary Use For Which Purchased
Personal, family, or household unless
ERCEDES-BE ; otherwise indicated below
USED | 2014 4JGDF7EE3EA300402 C] business
| GL63 (] agricuttural C_NiA
t - -
i__ FEDERAL TRUTH-IN-LENDING DISCLOSURES Retumed Check Charge: You agree to pay a charge of
ANNUAL ! FINANCE Amount Total of Total Sale / ; i i
PERCENTAGE] CHARGE Financed Payments Price §_18.00_____if any check you give us is dishonored
RATE | The doliar The amount of |The amount you willl The total cast of | | on the second presentment
The costof | amount the credit provided | have paid aftar you | your purchasa on :
your credit as credit will to you or have made all credit, including |
a yearly rate. cost you. on your behalf, ayments as ur down |
yearly you your beha payments 2 your down NO COOLING OFF PERIOD
$ 0.00 ;,| | State law does not provide for a
~ “cooling off” or cancellation period
2.99%] _10770.83 | 3 113422.69 $1241 93.52 | 124193.52 for this sale. After you sign this
Your Payment! Schedule Will Be: contract, you may only cancel it if
Number of | Amount of When Payments the seller agrees or for legal cause.
Payments _/_|_Payments Monty begenee You cannot cancel this contract
simply because you change your
i2 1724.91 11/01/2018 mind. This notice does not apply to
home solicitation sales.
N/A
Or As Follows: |

 

 

Late Charge. If payment is not received in full within
of 10 _ % of the!part of the payment that is late,
Prepayment, If you pay off all your debt early, you w
Security Interest, You are giving a security interest i
Additional Information: See this contract for mora information including information
default, any required;repayment in full before the scheduled date and

15

 

 

security interest.

days after it is dua, you will pay a late charge
with a minimum charge of $__5
ill not have to pay a penalty,

in the vehicle.being purchased.

about nonpayment,

Agreement to Arbitrate: By signing below, you agree that,
pursuant to the Arbitration Provision on page 5 of this
contract, you or we may elect to rasalve ary disputa by
.Reutral, binding arbitration and not by a court action. See the
Arbitration Provision for agditiongpirfformal

    
 

 

 

 

 

 

 

WITH THE PROCEEDS HEREOF.
THE DEBTOR HEREUNDER.

NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL-@ CAIN
THE DEBTOR (COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED
RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY

The preceding NOTICE applies only to goods or services obtained primarily for personal, family, or household use. In ail other
cases, Buyer will not assert against any subsequent holder or assignee of this contract any claims
may have against the Seller, or against the manufacturer of the vehicle or equipment obtained under this contract.

     
  

a,

ANU DEFENSES WHICH
PURSUANT HERETO OR

or defenses the Buyer (debtor)

 

 

 

(CJ VENDOR'S SINGLE INTEREST INSURANCE
loss or damage fo the Vehicle (collision, fire, thal).

company through which the VS! Insurance ie obtained. If you elect to purchase VSI Insurance
in item 4B of the ltamizaon a of A

 

  

(VS! Insurance): If tha preceding box-ts checked, the Creditor requires VSI Insurance for the Initial terin of the contract to protect the Creditor for
VSI Insurance Is for the Creditor's sole protection, This insurance does not

protect your Interest in the vehicle. You may choose the Insurance
through the Creditor, the cost of this insurancais$__ NVA andisalso shown

 

 

 

  

 

09/17/2015 06:57 pm
LAW 553-MD-ARB-eps 11/14 v1 Page 1 of 5

 
 

ITEMIZATION OF AMOUNT FINANCED Case 20-10691
1 Cash Price
A Cash Price of Motor Vehicle (including accessories, servicas, and taxes}
B Dealer Processing Charge (not required by law)
C Freight Charge

 

 

D Other

To Whom Paid N/A
E Other

To Whom Paid N/A
Total Cash Price

2 Total Downpayment =

Doc 98-3 Filed 08/10/20

403891.94 (4)

¢ __299.00 (B)
$A IC
g____ N/A (D)
¢__N/A ¢€)
404190.94 11)

Trade-In 2014 MERCEDES-BENZ TAUCK ML350 4JGDA2ZEB5EA289412

 

 

(Year} (Make) (Model)
Gross Trade-In Allowance ¢42500.00
Less Pay Off Mada By Setier 35851175
Equals Net Trade In $16011.75
+ Cash $_7100,00.
+ Other N/A $ N/A
(It total downpayment Is negative, enter “0” and see 4l below} $_ 0.00 (2)

3 Unpaid Balance of Cash Price (1 minus 2)

4 Other Charges Indluding Amounts Paid to Others on Your Behalt
(Seller may keep part of thesa amounts):
A Cost of Optional Credit Insurance Pald to {insurance

 

904190.94 {3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company of Companies.

Lfe _$

Disability $ $ N/A
B Vendor's Single Interest Insurance

Paid to Insurance Company 5 N/A
© Other Optional Insurance Paid to Insurance Company or Companies 5 N/A
D Offical Fees Paid to Government Agendes $ N/A
E Government Taxes Not Included In Cash Price 3 N/A
F Government License and/or Registration Fees

NIA $ NIA

G Govemment Certificate of Title Faas

fincudes $A cocurty interest recorcing fee) ¢ 320.00
H Optional Gap Contract_ $ N/A
| Other Charges (Seller must Identify who Is paid and

describe purpose)

to for Prior Credit or Lease Balance g 8911.75

to N/A for_N/A 5 N/A

to N/A for_N/AL $ N/A

to N/A for_NiA $ N/A_

to N/A for N/A $ N/A

to N/A for NIA $ N/A

to N/A : for_N/A $ N/A

to WA for_N/A $ N/A

to N/A for_N/A $ N/A

to N/A for_N/A $ N/A

 

Total Other Charges and Amounts Paid to Others on Your Behalt
5 Amount Financed (3+ 4)

 

 

3 9231.75 (a
913422.69 (5)

 

suranes. You. may buy the physical damage Insurance this
Foeaa atu en anyone you choose who is acceptable to
us. You are not required to buy any other Insurance to obtaln
credit unless the box indicating Vendor's Single Interest is
required is checked on page 1 of this contract.
If any insurance Is checked below! policies or cerificates
from the named insurance companies will describe the terms
and conditions. |

Check the Insurance you want and sign below:
Optional Credit Insurance
(_] Creait Life: [[] Buyer (]Co:Buyer (] Both
|

CO Credit Disability: [F Buyer [_] Co-Buyer [_] Both
Premium:
Credit Life $ N/A

Credit Disability $ i N/A
insurance Company Name |

N/A
Home Office Addrass

N/A

Credit life Insurance and crecit disability Insurance are not
required to obtain credit. Your decision to buy of not to buy credit
tite insurance of credit disability insurance will not be a factor in
the credit approval process. They will not:be provided unlass you
sign and agraa to pay the extra cost. If you choose this insurance,
the cost is shown in item 4A of the jtemizaton of Amount
Ananced. Credit life insurance is based on your original payment
schedule. This Insurance may not pay all youawe on this contract
Tf you make late payments. Credit disability insurance does not
cover any increase in your payment:or In the aumber of
payments, Coverage for crecit Ile Insurance and credit disability
Insurance ends on the original due date for the last payment
unless a differant term for the Insurance Is shown below.

 

Other Optional insurance

 

 

 

 

 

 

 

O N/A N/A
Type of Insurance ' Term
Premium $ N/A :
insurance Company Name
N/A
Home Office Address
N/A
O N/A N/A
Type of Insurance ; Term
Premium $ N/A !
Insurance Company Name
N/A
Home Office Address
N/A |

 

Other optional insurance is not required to obtain credit. Your
decision to buy or not buy other optional insurance will not be
a factor in the credit approval process. It will net be provided
unless you sign and agree to pay the extra casi.

| want the Insurance checked above.

 

 

X_ N/A | NIA

OPTION: [X] You pay no finance charge if the Amount Financed, item 5, Is paid In full on or before x signature Date
: N/A

N/A, Year N/A. SELLER'S INITIALS Soap las t Date

 

 

 

OPTIONAL GAP CONTAACT. A gap contract (debt cancellation contract) is not required to obtain
credit and will not be provided unlass you sign below and agree to pay the extra charge. If you choose
to buy a gap contract, the charge is shown in Item 4H of the Itemization of Amount Financed. See your
gap contract for details on the terms and conditions it provides. It is a part of this contract.

Term UNA Mas.

N/A

THIS INSURANCE DOES - NOT INCLUDE
INSURANCE ON YOUR LIABILITY FOR BODILY
INJURY OR PROPERTY DAMAGE. WITHOUT
SUCH INSURANCE YOU MAY NOT OPERATE THIS

 

 

Nama of Gap Contract

| want to buy a gap contract.

 

 

 

 

 

VEHICLE ON PUBLIC HIGHWAYS.
|
09/17/2015 06:57 pm
LAW 553-MD-ARB-eps 11/14 v1 Page 2 of 5

 
Qn Ane Dar Q2 2
La

Filed 08/10/20 Page 3 of 5

 

 

1 | Qa NiO4
NOTICE TO BUYER(S) OF NEW VEHICLES: IF YOU ARE

WARRANTY AND THE VEHICLE DOES NOT CONFORM TO THAT WARRANTY D
"|OF THE NONCONFORMITY, DEFECT OR CONDITION TO THE MANUFACTU
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, IN ORDER TO PRESEAV
ENFORCEMENT ACT,

PURCHASING A NEW VEHICLE WHICH IS SUBJECT TO A MANUFACTURER'S EXPRESS
URING THE WARRANTY PERIOD, YOU MUST GIVE WRITTEN NOTICE
RER OR FACTORY BRANCH DURING THE WARRANTY PERIOD BY
E YOUR RIGHTS UNDER THE MARYLAND AUTOMOTIVE WARRANTY

 

 

 

OTHER IMPORTANT AGREEMENTS
FINANCE CHARGE AND PAYMENTS

1.

How we will figure Finance Charge. We will figure
the Finance Charge on a daily basis at the Annual
Percentage Rate on the unpaid part of the Amount
‘Financed.

How we will apply payments. We may apply each
payment to the earned and unpaid part of the
Finance Charge, to the unpaid part of the Amount
Financed and to other amounts you owe under this
contract in any order we choose.

How late payments or early payments change
what you must pay. We based the Finance Charge,
Total of Payments, and Total Sale Price shown on
page || of this contract on the assumption that you
will make every payment on the day it is due. Your
Finance Charge, Total of Payments, and Total Sale
Price will be more if you pay late and less if you pay
early. IChanges may take the form of a larger or
smaller final payment or, at our option, more or fewer

‘payments of the same amount as your scheduled

payment with a smailer final payment. We will send
you ainotice telling you about these changes before
the final scheduled payment is due.

You may prepay, You may prepay all or part of the
unpaid part of the Amount Financed at any time
without penalty. If you do so, you must pay the earned
and unpaid part of the Finance Charge and all other
amounts due up to the date of your payment.

 

2.

YOUR OTHER PROMISES To US

 

‘If the!vehicle is damaged, destroyed, or missing.
You agree to pay us all you owe under this contract
_even if the vehicle is damaged, destroyed, or missing.

|
|

 

 

b. Using the vehicle. You agree not to ramove the vehi-
cle from the U.S. or Canada, or to sell, rent, lease, or
_transfer any interest in the vehicle or this contract
without our written permission. You agree not to
expose the vehicle to misuse, seizure, confiscation,
or involuntary transfer. If we pay any repair bills,
storage bills, taxes, fines, or charges on the vehicle,
you agree to repay the amount when we ask for it.
c. Security Interest.
You give usa security interest in:
* The vehicle and all parts or goods installed in it:
* All money or goods received (proceeds) for the
vehicle;
* All insurance, maintenance, service, or other con-
tracts we finance for you; and
* All proceeds from insurance, maintenance, ser-
vice, or other contracts we finance for you. This
includes any refunds of premiums or charges
from the contracts.
This secures payment of all you owe on this contract.
It also secures your other agreements in this contract.
You will make sure the title shows our security interest
(lien) in the vehicle. You will not allow any other
security interest to be placed on the title without our
written. permission.
d. Insurance you must have on the vehicle.
You agree to have physical damage insurance cover-
ing loss of or damage to the vehicle for the term of this
contract. The insurance must cover our interest in the
vehicle. If you do not have this insurance, we may, if we
choose, buy physical damage insurance. If we decide
to buy physical damage insurance, we may either buy
insurance that covers your interest and our interest in
the vehicle, or buy insurance that covers only our
interest. If we buy either type of insurance, we will tell
you which type and the charge you must pay. The
charge will be the premium of the insurance and a
finance charge computed at the Annual Percentage
Rate shown on page 1 of this contract or, at our option,
the highest. rate the law permits.
If the vehicle is lost or damaged, you agree that we
may use any insurance settlement to reduce what you

owe or repair the vehicle,
09/17/2015 06:57 pm

LAW 553-MD-ARB-eps 11/14 v1 Page 3 of 5
nance, ervice, orothereonnsel Bialged Pasge® Filed OS/Gol Nore

a refund of insurance, maintenance, service, or other
contract charges, we may subtract the refund from
what you owe.

 

3.

Buyer Signs X

IF YOU PAY LATE OR BREAK YOUR OTHER PROMISES

a.

You may owe late charges. If a payment is not
received in full within 15 days after it is due, you
will pay a late charge of 10% of the part of the
payment that is late, with a minimum charge of $5.
Acceptance of a late payment or late charge does not
excuse your late payment or mean that you may keep
making late payments. If you pay late, we may also
take the steps described below.
You may have to pay all you owe at once. If you
break your promises (default), we may demand that
you pay all you owe on this contract at once, subject
to any right the law gives you to reinstate this contract.
Default means:
* You do not pay any payment on time;
* You give false, incomplete, or misleading informa-
tion on a credit application;
* You start a proceeding in bankruptcy or one is
started against you or your property; or
* You break any agreements in this contract.
The amount you will owe will be the unpaid part of the
Amount Financed plus the earned and unpaid part of
the Finance Charge, any late charges, and any
amounts due because you defaulted.
You may have to pay collection costs. If we hire an
attorney to collect what you owe, you will pay the
attorney's reasonable fee, as the law allows. You will
also pay any court and collection costs we incur as
the law allows.
We may take the vehicle from you. If you default, we
may take (repossess) the vehicle from you if we do so
peacefully and the law allows it. We may repossess
the vehicle with or without resort to judicial process. If
your vehicle has an electronic tracking device, you
agree that we may use the device to find the vehicle. If
we take the vehicle, any accessories, equipment, and
replacement parts will stay with the vehicle. If any
personal items are in the vehicle, we may store them
for you at your expense. If you do not ask for these
items back, we may dispose of them as the law allows.
How you can get the vehicle back if we take it. If
we repossess the vehicle, in many situations, the law
gives you the right to pay to get it back. We will tell you
what you have to do to get the vehicle back.
We will sell the vehicle if you do not get it back. lf
you do not do what is required to get the vehicle back,
we will sell the vehicle. We will send you a written
notice of sale before selling the vehicle.
We will apply the money from the sale, less allowed
expenses, to the amount you owe. Aliowed expenses
are expenses we pay as a direct result of taking the
vehicle, holding it, preparing it for sale, and selling it as
the law allows. Attorney fees and court costs the law
permits are also allowed expenses. If any money is left
(surplus), we will pay it to you unless the law requires
us to pay it to someone else. If money from the sale is
not enough to pay the amount you owe, you must pay
the rest to us unless the law provides otherwise. If you

Co-Buyer Signs X

ae amo un when we ask, we may charge
408 fatelnat exceeding the highest tawful
rate until you pay.

g. What we may do about optional insurance, main- -

tenance, service, or other contracts. This contract
may contain charges for optional insurance,
maintenance, service, or other contracts. If we
demand that you pay all you owe:at once or we
repossess the vehicle, we may claim benefits under
these contracts and cancel them to obtain refunds of
unearned charges to reduce what you owe or repair
the vehicle. If the vehicle is a total loss because it is
confiscated, damaged, or stolen, ‘we may claim
benefits under these contracts and cancel them to
obtain refunds of unearned charges| to reduce what
you owe.

 

WARRANTIES SELLER DISCLAIMS

The following paragraph does not affect any warranties
covering the vehicle that the vehicle manufacturer may
provide. It does not apply at all if you bought the vehicle
primarily for personal, family, or household use.

Unless the seller makes a written warranty, or enters
into a service contract within 90 days from the date of
this contract, the Seller makes no warranties, express
or implied, on the vehicle, and there will be no implied
warranties of merchantability or of fitness for a
particular purpose.

 

Used Car Buyers Guide. The information you see on
the window form for this vehicle is part of this
contract. Information on the window form overrides
any contrary provisions in the contract of sale.
Spanish Translation: Guia para compradores de
vehiculos usados. La informacién que ve en el
formulario de la ventanilla para este vehiculo forma
parte del presente contrato. La intormacién del
formulario de la ventanilla deja sin efecto toda
disposicién en contrario contenida en el contrato de
venta.

 

SERVICING AND COLLECTION CONTACTS

You agree that we may try to contact you in writing, by
e-mail, or using prerecorded/artificial voice messages, text
messages, and automatic telephone dialing systems, as
the law allows. You also agree that we may try to contact
you in these and other ways at any address or telephone
number you provide us, even if the telephone number is a
cell phone number or the contact results inia charge to you.

 

APPLICABLE LAW Federal law and Maryland law apply
to this contract. This contract shall be subject to the Credit
Grantor Closed End Credit Provisions (Subtitle 10) of Title
12 of the Commercial Law Article of the Maryiand Code.

09/17/2015 06:57 pm
LAW 553-MD-ARB-eps 11/14 v1 Page 4 of 5
I
i

| 20-4+0694— Dec-98-3- Filed 08/10/20 Page 5 of 5

 

 

The Annual Percentage Rate may be negotiable with the Seller. The Seller may assign this contract
_|and retain its right to receive a part of the Finance Charge.

 

 

HOW THIS CONTRACT CAN BE CHANGED. This contract, along with all othe
between you and us affecting this purchase, No oral agreements or ys orgie

    
  
 
 
  

changes are binding; Buyer Signs" A
if any part of this contract is not valid, all other parts SmaI We may 0

may extend the time:for making some payments without extending the time for
See the rest of this contract for other important agreements.

 

NOTICE TO RETAIL BUYER: Do not sign this contract in blank. You are entitled to a copy of the contract at the time
you sign. Keep it to protect your legal rights.

You agree to the terms of this contract. You confirm that before you signed this contract, we gave jt to you, and you were free
to take it and review it, You acknewledge that you have read all pages of this contract,ingpatiing the arbitration provision on
this page, before signif nfirm that you received a completely filled-in en signed it,

 

     
  
   
     

 
    
   

 

 

 

“ Son Date 09/16/2015 ; 09/16/2015
Buyer Sign foes ate 03/16/2015 Co-Buyer Sign Date 09/16/2015
Co-Buyers and Other-Owngry—_A co-buyer S-3-persorr I-Perse 0 is responsible for paying the entire Is @ person whose name is on the litle to the vehicia but
dees not have to pay the debt. The other owner agrees to the sacurity interest in the vehicla gi us inthis confach—y
Other owner signs here X Address _, af
Seller signs EURO MOTORCARS INC. Date 09/16/2015, X_ f

 

 

 

 

 

 

i
é aa /N\ Y Tite Ky A V4
a \ Le i ti E
Selier‘assigns its interast in this contractto Mercedes-Benz FinServUS ALLC a Se ee the terms of Seller's agreemant(s} with Assignee.
aol \

L] Assigned with recourse (%) Assigned with TE] “Assigned with limited recourse

 

 

 

ca f .
Seller EURO MOTORCARS INC. By Of i\/ JET) Tite fo A
" " = 4 i a. a

 

 

i ARBITRATION RROVISION ae
PLEASE REVIEW - IMPORTANT - A CEGAL RIGHTS

1. EMHER YOu ORWE MAY CHOOSE TO HAVE ANY DISPUTE BETWEEN US DECIDED BY ARBITRATION AND NOTIN COURT OR BY JURY TRIAL.

2. IF A DISPUTE IS ARBITRATED, YOU WILL GIVE UP YOUR RIGHT TO PARTICIPATE AS A CLASS REPRESENTATIVE OR CLASS MEMBER ON
ANY CLASS CLAIM YOU MAY HAVE AGAINST US INCLUDING ANY RIGHT TO CLASS ARBITRATION OR ANY CONSOLIDATION OF INDIVIDUAL
ARBITRATIONS.

3. DISCOVERY AND RIGHTS TO APPEAL IN ARBITRATION ARE GENERALLY MORE LIMITED THAN IN A LAWSUIT, AND OTHER RIGHTS THAT
YOU AND WE WOULD HAVE IN COURT MAY NOT BE AVAILABLE IN ARBITRATION.

Any claim or dispute, whether in contract, tort, statute or otherwise {including the interpretation and scope of this Arbitration Provision, and the arbitrability
of the claim or dispute), between you and us or our employees, agents, successors or-assigns, which arises out of or relates to your credit application,
purchase or condition of this vehicle, this contract or any resulting transaction or relationship (including-any such relationship with third parties who do not
sign this contract) ishall, at your or our election, be resolved by neutral, binding arbitration and not by a court action. If federal law provides that a claim or
dispute is not subject to binding arbitration, this Arbitration Provision shall not apply to such claim or dispute. Any clalm or dispute Is to be arbitrated by a
single arbitrator on an individual basis and not as a class action. You expressly waive any tight you may have to arbitrate a class action, You may choose
the American Arbitration Association, 1633 Broadway, 10th Floor, New York, New York 10019 (www.adrorg), or any other organization to conduct the
arbitration sublectto our approval, You may get a copy of the rules-of an arbitration organization by contacting the organization or visiting its website.
Arbitrators shall be attorneys or retired judges and shall be selected pursuant to the applicable rules. The arbitrator shall apply governing substantive law
and the applicable statute of limitations. The arbitration hearing shall be conducted in thé federal district in which you reside untess the Seller-Creditor is
4 party to the claim or dispute, in which case the hearing will be held in the federal district where this contract was executed, We will pay your filing,
administration, service or case management fee and your arbitrator or hearing fee all up to a maximum of $5000, unless the law or the rules of the chosen
arbitration organization require us to pay more. The amount we pay may be reimbursed in whole or in part by decision of the arbitrator if the arbitrator finds
that any of your claims is frivolous under applicable taw. Each party shall be responsible for its own attorney, expert and other fees, unless awarded by the
arbitrator under applicable law. If the chosen arbitration organization's rules conflict with this Arbitration Provision, then the provisions of this Arbitration
Provision shall control. Any arbitration under this Arbitration Provision shall be governed by the Federal Arbitration Act (9 U.S.C. § 1 et. seq.) and not by
any state law conceming arbitration. Any award by the arbitrator shall be in writing and will be final and binding on all parties, subject to any limited right
to appeal under the Federal Arbitration Act.

You and we retain the right to seek remedies in small claims court for disputes or claims within that court's jurisdiction, unless such action is transferred,
removed or appealed to a different court. Neither you nor we waive the right to arbitrate by using self-help remedies, such as repossession, or by filing an
action to recover the vehicle, to recover a deficiency balance, or for individual injunctive relief. Any court having jurisdiction may enter judgment on the
arbitrator's award,|This Arbitration Provision shall survive any termination, payoft or transfer of this contract. If any part of this Arbitration Provision, other
than waivers of class.action rights, is deemed or found to be unenforceable for any reason, the remainder shall remain enforceable. If a waiver of class
action rights is deemed or found to be unenforceable for any reason in a case in which class action allegations have been made, the remainder of this

Arbitration Provision shall be une ble, A

   
  

 

 

    

   

| ORW No 553-MD-AAB-eps ex naa pr
{THENE ARE NO WARHANTICS EXPRESS OA sMFLIED. a6 TO CONTENT OR . 09/17/2015 06:57 pm
FITNESS m PURPOSE OF THIG FORM. CONSULT YOUR OWN LEGAL COUNSEL. LAW 553-MO-ARB-eps itd vi Page 505
